Citation Nr: 0109885	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as due to exposure to chemical or 
biological agents.

3.  Entitlement to service connection for shoulder pain, to 
include as due to exposure to chemical or biological agents.

4.  Entitlement to service connection for a respiratory 
condition, to include as due to exposure to chemical or 
biological agents.

5.  Entitlement to service connection for weakness, to 
include as due to exposure to chemical or biological agents.

6.  Entitlement to service connection for vertigo, to include 
as due to exposure to chemical or biological agents.

7.  Entitlement to an increased rating for spondyloarthritis 
of the thoracolumbar spine, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had many years of service in the Commonwealth of 
Puerto Rico Army National Guard.  He is credited with a 
period of active duty for training from March 1960 to 
September 1960.  He was also called to active duty in Support 
of Operation Desert Storm/Desert Shield from November 1990 to 
June 1991.  He served in Southwest Asia from January 23, 1991 
to May 6, 1991.

The appeal concerning service connection for a psychiatric 
disorder comes to the Board of Veterans' Appeals (Board) from 
a November 1996 rating action.  The other issues on appeal 
arise from an April 1999 rating action.  

Review of the record reveals that entitlement to a 
nonservice-connected disability pension was denied in a 
January 1998 rating decision.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case in December 1999.

In February 2000, the veteran indicated, in writing, that he 
wanted to withdraw or cancel his appeal with respect to his 
pension.  As such, the claim will no longer be discussed 
herein.  See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).


REMAND

After a review of the evidentiary record, it is determined 
that remand to the agency of original jurisdiction is 
required.

i.  Additional Issue Requiring Development

Review of the record shows that the veteran filed several VA 
Forms 9, Appeal to the Board, indicating that he desired to 
appeal the issue of entitlement to an increased rating for 
spondyloarthritis of the thoracolumbar spine.

In February 2000, the RO sent a letter to the veteran 
clarifying that the claim was not in appellate status insofar 
as it had yet to be reviewed.

In April 2000, following additional evidentiary development, 
the RO denied entitlement to an increased rating for 
spondyloarthritis of the thoracolumbar spine.  The veteran 
was informed of this adverse determination, as well as his 
procedural and appellate rights, by VA letter issued in April 
13, 2000.

On April 25, 2000, the RO informed the veteran, via letter, 
that his appeal was being certified and transferred to the 
Board.

In May 2000, the RO received a notice of disagreement with 
respect to this increased rating claim which was thereafter 
forwarded to the Board.

The United States Court of Appeals for Veterans Claims (CAVC) 
has directed that where an appellant has submitted a timely 
notice of disagreement with an adverse decision and the RO 
has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); and Pond 
v. West, 12 Vet. App. 341, 347 (1999).


ii.  Hearing Request

As noted above, the veteran was informed that his appeal was 
being certified and transferred to the Board by VA letter 
dated April 25, 2000.

In June 2000, the RO received a VA Form 9 wherein the veteran 
requested a Board hearing at the local VARO with respect to 
all of the currently certified issues.  This document was 
thereafter forwarded to the Board.

In view of the foregoing, it is found that this case must be 
returned to the RO so that the requested hearing can be 
scheduled

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to an increased rating for 
spondyloarthritis of the thoracolumbar 
spine, and allow the veteran the 
requisite period of time for a response.

The veteran and his representative must 
also be, and hereby are, notified that a 
timely substantive appeal (VA Form 9) 
must be filed in order to perfect an 
appeal as to this increased rating claim, 
and without such the Board will not have 
jurisdiction.

2.  Appropriate action should thereafter 
be taken by the RO, in accordance with 
the veteran's request to schedule him for 
a hearing before a Member of the Board so 
that he may present testimony with 
respect to all issues in appellate 
status.  All correspondences pertaining 
to this matter should be associated with 
the claims folder.

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

